DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by patent no. 9,156,611 to Campbell et al.
	Regarding claim 1, Campbell et al. discloses a refuse vehicle, comprising: a chassis (28) including a cab (12); and a body assembly coupled to the chassis and disposed behind the cab, the body assembly comprising: a plurality of panels (not numbered, but shown in fig. 1) configured to contain a volume of refuse therein, wherein the plurality of panels define a longitudinal direction, a hopper volume (22), and a storage volume (20); and an ejector configured to fully eject refuse from the storage volume, the ejector comprising: a wall movably (34) coupled to the plurality of panels and at least partially defining an opening (not numbered, but shown in fig. 3; Note: opening shown beneath element [38]), wherein the wall is movable within the storage volume; and a coupling (not numbered, but shown in figures 3 and 4; Note: pivot point element [38] swings from is the coupling) pivotally and fixedly coupling a panel (38) to the wall such that the panel pivots about an axis, wherein the panel is repositionable relative to the wall between a closed position and an open position, the panel extending at least partially across the opening when in the closed position and angularly offset relative to the closed position when in the open position.
	Regarding claim 2, Campbell et al. discloses the refuse vehicle of claim 1, wherein the wall comprises an uppermost edge and a side edge, and wherein at least one of (a) the uppermost edge of the wall is disposed vertically above an uppermost edge of the panel when the panel is in the closed position and (b) the side edge of the wall is laterally spaced outward relative to a side edge of the panel (not numbered, but shown in fig. 3). 
	Regarding claims 12 and 13, please see the rejections to claims 1 and 2 to see how the claim limitations in claim 12 were addressed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 6, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al.
	Regarding claims 3 and 14, Campbell et al. discloses the claimed invention including a first actuator (Note: the disclosure is silent to a first actuator, but it is reasonable to assume that there is a mechanical mechanism present in Campbell et al. that allows element [38] to maintain a vertical position to push hundreds of pounds of garbage in the refuse truck).
Campbell et al. does not disclose the specific attachment points of the first actuator.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the attachments points on the wall and panel for the purpose of providing simplicity in ejector system design and, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 4, 6 and 15, Campbell et al. discloses a second actuator (40).
Regarding claims 19 and 20, please see the rejections to the preceding claims to see how the claim limitations in claim 19 and 20 were addressed.

Allowable Subject Matter
Claims 5, 7-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-20 of U.S. Patent No. 10,858,184. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations in the aforementioned claims of the instant case can be found as stated in U.S. Patent No. 10,858,184.
Claims 1-4, 12-15, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12-14 and 19 of U.S. Patent No. 10,196,205. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations in the aforementioned claims of the instant case can be found as stated in U.S. Patent No. 10,196,205.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


Wbj.